Beard, Justice:.
In this case, in the district court, Beaumier was plaintiff, and King was defendant. Plaintiff’s second amended petition, upon which the cause was tried, contained eight counts or separate causes of action. In the first count he claimed $400 for threshing 10,000 bushels of oats for defendant in 1909, which with interest amounted to $502.20-. In the second count he claimed $84.00 for threshing 2,100’ bushels of oats in 1910, which with interest amounted to $106.10. In the third count he claimed $362.04 for threshing 9,051 *39bushels of oats in 1911, amounting with interest to $417.00. In the fourth count he claimed $210 for 60 days’ labor in January and February, 1908, at $3.50 per day, amounting with interest to $312.20. In the fifth count he alleged that about March 15, 1910, plaintiff and defendant entered into a verbal agreement by which defendant agreed to hire plaintiff to work for defendant at $3.50 per day, and to hire a traction engine belonging to plaintiff at $10.00 per day. That pursuant to said agreement he worked for defendant during the year 1910 a total of 235 days, for which he claimed $822.50, which with interest amounted to $1,039.15. In the sixth count he alleged that about May 5, 1911, plaintiff and defendant entered into a verbal agreement wherein defendant agreed to hire plaintiff and his said engine at the same price as in 1910; and that he so worked in 1911 a total of 158 days, for which he claimed $553.00, which with interest amounted to $661.15. In the seventh count he alleged that pursuant to the agreement of March, 1910, defendant used said traction engine 152 days in 1910, for which he claimed $1,520.00, which with interest amounted to $1,925.30. In the eighth count he claimed for the use of said engine for 72 days in 1911, $720.00, which with interest amounted to $861.12. The total amount claimed 'being $5,824.22, less an admitted credit of $1,765.89.
The answer contained first, a denial of the allegations of each count in the petition; and second, alleged as a counterclaim, “That said plaintiff and defendant entered into a co-partnership arrangement to construct certain work which is commonly known and called the Lake James Irrigation System. That said plaintiff, through mismanagement and misappropriation of funds, damaged said defendant in the sum of $5,000.00.” For which sum he prayed judgment against plaintiff.
Plaintiff by reply denied the allegations of the counterclaim.
The case was tried to a jury, which returned a verdict in favor of the plaintiff for the amount claimed in each of the first four counts of the petition, and in his favor for $295.58 *40on each of the last four counts, and finding for plaintiff in the total sum of $2,519.72. It is contended by counsel for plaintiff in error that the verdict is contrary to the evidence, is not supported by sufficient evidence, and that the verdicts on the last four counts are quotient verdicts. The only evidence of the latter contention is the inference which might be drawn from the fact that the amount awarded 'by the jury on each of said counts is the same. Plaintiff testified that he worked the number of days in each of the years 1910 and 1911, for which he claims, and also to the days his engine was used, and that he kept the time from day to day in a book which was introduced in evidence. That the agreed price was $3.50 per day for his services, and $10.00 per day for the use of the engine. The theory upon which the case was tried on behalf of the defendant was that the parties were co-partners or joint contractors for doing certain work on the Take James Irrigation. System, and that there was a large loss on that contract, which King paid, and that the work performed by plaintiff for him, and the use of the engine, were to reimburse him for plaintiff’s share of such loss, and that plaintiff was to receive $50.00 per month for the time he so worked. Considering the entire evidence in the case, we find it very unsatisfactory, uncertain and indefinite. There is no evidence in the record to sustain a finding that plaintiff worked the same number of days in each of the years 1910 and 1911, or that his engine was used the same number of days in each of those years, or that the price was different in the different years. The jury could not have based its finding upon the claim of either party upon the last four counts, as we read the evidence; and counsel have failed to enlighten us upon what theory, upon the evidence, it could do so. The plaintiff having stated his case in separate counts in his petition, each count purporting to state a separate and distinct cause of action, the verdict on each count must be sustained 'by the evidence in the same manner and to the same degree as though they were separate actions. It is not enough that the evidence might support some verdict and judgment, but it must be sufficient to support the par*41ticular verdict and judgment rendered. (King v. C. C. Bendell Commission Co., 44 Pac. (Colo. App.) 377; Meyer v. Shamp, 51 Neb. 424.)
The verdicts on the 1st and 4th counts are contrary to the evidence. There is an admitted credit of $1,765.89, and there is no evidence that either party applied it to any particular item or items of the indebtedness. The several claims being of .the same grade, and neither party having elected to apply the payment on any particular item or items of the indebtedness, the rule is that it shall be applied in payment and satisfaction of the item or items first becoming due. (30 Cyc. 1244, and authorities cited in notes.) Applying that rule to the present case, the admitted credit would have more than paid and satisfied the amount found due on said counts.
Another ground contained in the motion for a new trial is newly discovered evidence. One John PI. Brison, in his affidavit in support of that ground of the motion, states, in substance, that in the spring of 1910 he had a conversation with plaintiff, in which conversation plaintiff stated that prior to said time he and King had been in partnership in work on the Take James proposition and had suffered severe losses and that King had to and did stand said losses. That he (plaintiff) had entered into a contract with King to work for him with his engine on the King reservoir until it was completed for which he was to receive no compensation other than fifty dollars per month, with which he could support his family during said period. That he then informed me that he was working for King upon his reservoir under the terms of said agreement in order to repay King his portion of the losses sustained ¡by said partnership. This evidence is competent, material and relevant to the issues ofi the theory upon which the case was tried. The affidavit of defendant in support of the motion for a new trial sufficiently shows it to be newly discovered evidence which he could not have discovered by the exercise of reasonable diligence before the trial and that it did not come to his knowledge until after the trial. This new evidence was not merely *42cumulative. Plaintiff testified that the contract under which he worked was $3.50 per day for his services and $10.00 per day for the use of his engine, and that there was no partnership in the Lake James contract. Brison’s testimony consists of an admission or confession of a party to the. action that the contract was not as testified to hy him. It has 'been repeatedly held where there is a dispute as to what the contract was, the admission of a party to a third person that the contract was different from that testified to by him, or was as claimed and testified to by the other party, is evidence of a. different character and is not merely cumulative. (Gardner v. Mitchell, 6 Pickering, 113; Klopp v. Jill, 4 Kan. 482; Alger v. Merritt, 16 Ia. 121; Murray v. Weber, 92 Ia. 757; Andrews v. Mitchell, 92 Ga. 629; Humphreys v. Klick, 49 Ind. 189; Rains v. Ballow, 54 Ind. 79; Preston v. Otley, 88 Va. 491; Feister v. Kent, 92 Ia. 1.) If Brison’s evidence had been given upon the trial it is not improbable that the result would have been different. Kor the reasons stated, we are of the opinion that the plaintiff in error is entitled to a new trial and that the district court erred in refusing to grant it. The judgment is therefore reversed and the cause remanded for a new trial.

Reversed and remanded.

Potter, C. J., and Blydenburgh, J., concur.